Cn Habeas Cornu-, of'gcgi o joe < h-imivg /T I'recdcni.
npJb’E Paid Joihua Farley has mg reiurncti that the .1 faid Negro joe m the Writ named, bel ere tin* coming of the laid Writ, v. at and ii.il] is, the Negro Slave of him the laid Joihua Farley, and that he had, and itill hath Right and Filie to hold the laid Joe a Slave during Life ; and thereof tendered art Mine to the Country, and prayed the Court that the laid Iffue io tendered might be tried by a Jury of his Country ; whereupon, 1 he Court having heard Count'd, and taping the Matter into Con. iideration, are of Opinion that a Jury in this Cafe is improper, and therefore do refufe the fame.
The Evidence both for and againft the Claim of the faid Negro Joe to be fet at Liberty, being fully heard, and Count'd thereupon on both fides.
The Court do adjudge that the laid Negro Joe is illegally detained in the Cuilody of the faid jc.ii.ua Farky, and therefore do order him to be difcbargtd Jrom the laai Cuilody and illegal Detention of him the laid Joihua Farley, on the Motion of Eliiha Boudinot.